         Case 3:18-cv-01441-JAG Document 21 Filed 03/31/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



MINT BANK INTERNATIONAL, LLC, et al.,

 Plaintiffs,                                    CIVIL NO. 18-1441 (JAG)
   v.

OFFICE OF THE COMMISSIONER OF
FINANCIAL INSTITUTIONS OF PUERTO
RICO, et al.,

 Defendants.




                                    PARTIAL JUDGMENT


           Pursuant to this Court’s Order, Docket No. 20, Partial Judgment is hereby entered
DISMISSING WITHOUT PREJUDICE Plaintiffs’ Fourteenth Amendment claims (the fourth
and fifth causes of action in the Complaint, Docket No. 1 at 26-39); and DISMISSING WITH
PREJUDICE Plaintiffs’ First Amendment claims against co-Defendants George R. Joyner-Kelly
and Iris Nereida Jiménez.


IT IS SO ORDERED.


In San Juan, Puerto Rico this March 31, 2019.




                                                 s/ Jay A. Garcia-Gregory
                                                 JAY A. GARCIA-GREGORY
                                                 U.S. DISTRICT JUDGE
